ACCEPTED
                                                                                        03-13-00852-CR
                                                                                               4338570
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    3/2/2015 4:17:02 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                              NO. 03-13-00852-CR

GREGORY LOPEZ                              §       IN THE THIRD FILED IN
                                                            3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
V.                                         §       DISTRICT 3/2/2015
                                                             COURT      OF PM
                                                                     4:17:02
                                                              JEFFREY D. KYLE
THE STATE OF TEXAS                         §       APPEALS OF TEXAS Clerk




     STATE’S SECOND MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 30 days to file Appellee’s brief, and

for good cause would show the following:

                                      I.

      Appellant was sentenced in Cause Number CR2012-396 in the 207th Judicial

District Court of Comal County, Texas, on October 21, 2013, for the offense of

Continuous Sexual Abuse of a Young Child. Appellant’s brief was initially due by

July 2, 2014. A notice of late brief was sent by this Court on August 12, 2014.

Appellant filed a motion for extension of time to file his brief – until September

18, 2014 – which was granted by this Court. Subsequently, this Court granted

Appellant’s second motion for extension to file his brief and ordered that his brief

be filed by November 17, 2014. Again, Appellant’s brief was not timely filed. On

December 4, 2014, this Court abated the appeal and remanded this case to the trial

court for further proceedings. Eventually, Appellant’s brief was filed on December

                                           1
31, 2014. After receiving one previous extension, Appellee’s brief is currently due

on March 2, 2015.


                                          II.

      Mr. Sammy McCrary, the attorney for the State at trial, is handling this case

on appeal. Mr. McCrary has been extremely busy these last few weeks with his

regular docket and other responsibilities. Additionally, Mr. McCrary – the Chief

Felony Prosecutor – has assisted several other attorneys in the office with issues

that have arisen at trial and in their appeals. Finally, in the instant case, extracting

pertinent information from some evidence for the Court’s quick reference –

including parts of a 4-hour-long video – is particularly time-consuming. Mr.

McCrary has not yet been able to finish the State’s brief, and respectfully requests

an extension of 30 days to file the State’s brief in the instant cause. This is the

second extension sought by Appellee.



                                          III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 30 days, until April 1, 2015, so that an

adequate response may be made to Appellant’s brief.            This extension is not

requested for purposes of delay but so that justice may be done.



                                           2
Respectfully submitted,

/s/ Joshua D. Presley
Joshua D. Presley SBN: 24088254
preslj@co.comal.tx.us
Comal Criminal District Attorney’s Office
150 N. Seguin Avenue, Suite 307
New Braunfels, Texas 78130
Ph: (830) 221-1300 / Fax: (830) 608-2008




  3
                          CERTIFICATE OF SERVICE


      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Second Motion

to Extend Time to File Brief has been delivered to Appellant GREGORY LOPEZ’s

attorney of record in this matter:

David K. Sergi
david@sergilaw.com
David K. Sergi & Associates, P.C.
P.O. Box 887
San Marcos, TX 78666
Attorney for Appellant on Appeal

By electronically sending it to his above-listed email address through

efile.txcourts.gov, this 2nd day of March 2015.


                                             /s/ Joshua D. Presley
                                              Joshua D. Presley




                                         4